847 So.2d 1020 (2003)
Marvin BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-1876.
District Court of Appeal of Florida, Fifth District.
May 2, 2003.
Rehearing Denied June 26, 2003.
James B. Gibson, Public Defender, and Marvin F. Clegg, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Marvin Brown appeals a written order revoking his community control. Although the trial court determined and pronounced orally that Brown violated only condition 17(c) of the terms of his community control, the written order listed violations of other conditions that the trial court determined had not been violated.
The trial court correctly revoked community control and imposed a sentence, but Brown is entitled to a correct revocation order that conforms to the oral pronouncements. Accordingly, we affirm the revocation and sentence, but vacate the written order indicating multiple violations and remand for the entry of a correct order.
AFFIRMED, in part; REVERSED in part.
SHARP, W., PETERSON and ORFINGER, JJ., concur.